Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2009 Date of Reporting Period: 06/30/2009 Item 1. Schedule of Investments. Nicholas II, Inc. Schedule of Investments (unaudited) June 30, 2009 VALUE COMMON STOCKS - 94.91% Consumer Discretionary - Hotels, Restaurants & Leisure - 1.93% 230,000 Starbucks Corporation * $ 3,194,700 120,000 Yum! Brands, Inc. 4,000,800 7,195,500 Consumer Discretionary - Media - 1.33% 200,000 DIRECTV Group, Inc. (The) * 4,942,000 Consumer Discretionary - Retail - 6.19% 112,100 Kohl's Corporation * 4,792,275 270,000 LKQ Corporation * 4,441,500 110,000 Nordstrom, Inc. 2,187,900 165,000 O'Reilly Automotive, Inc. * 6,283,200 250,000 PetSmart, Inc. 5,365,000 23,069,875 Consumer Discretionary - Services - 1.02% 115,000 Darden Restaurants, Inc. 3,792,700 Consumer Staples - Food & Staple Retail - 1.18% 138,296 CVS Caremark Corporation 4,407,494 Consumer Staples - Food, Beverage & Tobacco - 4.54% 270,000 ConAgra Foods, Inc. 5,146,200 200,000 Hormel Foods Corporation 6,908,000 150,000 McCormick & Company, Inc. 4,879,500 16,933,700 Energy - 4.20% 17,950 Apache Corporation 1,295,092 50,000 Cameron International Corporation * 1,415,000 75,000 Continental Resources, Inc. * 2,081,250 130,687 Kinder Morgan Management, LLC * 5,903,149 20,000 Petrohawk Energy Corporation * 446,000 35,000 Smith International, Inc. 901,250 95,000 Weatherford International Ltd. * 1,858,200 45,832 XTO Energy, Inc. 1,748,032 15,647,973 Financials - Banks - 0.42% 20,000 Commerce Bancshares, Inc. 636,600 20,000 Cullen/Frost Bankers, Inc. 922,400 1,559,000 Financials - Diversified - 5.95% 67,500 Affiliated Managers Group, Inc. * 3,927,825 185,000 Eaton Vance Corp. 4,948,750 150,000 Moody's Corporation 3,952,500 230,000 Raymond James Financial, Inc. 3,958,300 130,000 T. Rowe Price Group, Inc. 5,417,100 22,204,475 Financials - Insurance - 3.35% 230,000 Brown & Brown, Inc. 4,583,900 307,000 Willis Group Holdings Limited 7,899,110 12,483,010 Health Care - Equipment - 8.94% 195,000 DENTSPLY International Inc. 5,951,400 300,000 Hologic, Inc. * 4,269,000 120,000 IDEXX Laboratories, Inc. * 5,544,000 175,000 ResMed Inc. * 7,127,750 115,000 Smith & Nephew plc 4,284,900 150,000 St. Jude Medical, Inc. * 6,165,000 33,342,050 Health Care - Pharmaceuticals & Biotechnology - 12.71% 85,000 Allergan, Inc. 4,044,300 40,000 Biotech HOLDRS Trust 3,722,400 115,000 Covance Inc. * 5,658,000 70,000 Genzyme Corporation * 3,896,900 115,000 Gilead Sciences, Inc. * 5,386,600 90,000 Mettler-Toledo International Inc. * 6,943,500 200,000 Pharmaceutical Product Development, Inc. 4,644,000 155,000 Teva Pharmaceutical Industries Ltd. 7,647,700 Page 1 133,920 Thermo Fisher Scientific Inc. * 5,459,918 47,403,318 Health Care - Services - 3.48% 132,500 DaVita, Inc. * 6,553,450 240,000 VCA Antech, Inc. * 6,408,000 12,961,450 Industrials - Capital Goods - 10.19% 140,000 AECOM Technology Corporation * 4,480,000 115,000 AMETEK, Inc. 3,976,700 168,000 Fastenal Company 5,572,560 237,500 IDEX Corporation 5,835,375 95,000 ITT Corporation 4,227,500 55,000 Kaydon Corporation 1,790,800 165,000 Pentair, Inc. 4,227,300 125,000 Rockwell Automation, Inc. 4,015,000 120,000 Westinghouse Air Brake Technologies Corporation 3,860,400 37,985,635 Industrials - Commercial Services & Supplies - 4.44% 237,500 Cintas Corporation 5,424,500 40,000 FTI Consulting, Inc. * 2,028,800 55,000 IHS Inc. - Class A * 2,742,850 70,000 Manpower Inc. 2,963,800 145,000 Ritchie Bros. Auctioneers Incorporated 3,400,250 16,560,200 Industrials - Transportation - 2.50% 65,000 C.H. Robinson Worldwide, Inc. 3,389,750 123,000 Expeditors International of Washington, Inc. 4,100,820 160,000 UTi Worldwide Inc. 1,824,000 9,314,570 Information Technology - Hardware & Equipment - 6.33% 125,000 FLIR Systems, Inc. * 2,820,000 185,000 Harris Corporation 5,246,600 170,000 Juniper Networks, Inc. * 4,012,000 300,000 QLogic Corporation * 3,804,000 165,000 Teradata Corporation * 3,865,950 163,750 Zebra Technologies Corporation - Class A * 3,874,325 23,622,875 Information Technology - Semiconductors & Semiconductor Equipment - 3.71% 120,000 Altera Corporation 1,953,600 217,000 Intersil Holding Corporation 2,727,690 288,750 Microchip Technology Incorporated 6,511,313 130,000 Xilinx, Inc. 2,659,800 13,852,403 Information Technology - Software & Services - 7.47% 135,000 Accenture Ltd - Class A 4,517,100 280,000 Activision Blizzard, Inc. * 3,536,400 140,000 Akamai Technologies, Inc. * 2,685,200 80,000 ANSYS, Inc. * 2,492,800 185,937 Fiserv, Inc. * 8,497,321 236,666 Metavante Technologies, Inc. * 6,120,183 27,849,004 Materials - 3.30% 241,400 Bemis Company, Inc. 6,083,280 160,000 Ecolab Inc. 6,238,400 12,321,680 Other - 1.73% 80,000 iShares Russell Midcap Growth Index Fund 2,916,000 57,000 iShares S&P MidCap 400 Growth Index Fund 3,554,520 6,470,520 TOTAL COMMON STOCKS (Cost: $303,982,865) 353,919,432 SHORT-TERM INVESTMENTS - 4.97% Commercial Paper - 4.81% $ 567,000 Kraft Foods Inc. 07/01/09, 0.32% 567,000 265,000 Clorox Company (The) 07/02/09, 0.50% 264,996 1,000,000 Clorox Company (The) 07/02/09, 0.50% 999,986 500,000 Stanley Works (The) 07/02/09, 0.32% 499,996 1,000,000 General Mills, Inc. 07/06/09, 0.45% 999,938 700,000 Integrys Energy Group, Inc. 07/06/09, 0.78% 699,924 750,000 General Mills, Inc. 07/07/09, 0.40% 749,950 Page 2 473,000 General Mills, Inc. 07/07/09, 0.40% 472,969 500,000 H.J. Heinz Finance Company 07/08/09, 0.40% 499,961 725,000 Integrys Energy Group, Inc. 07/08/09, 0.80% 724,887 315,000 XTO Energy Inc. 07/08/09, 0.55% 314,966 600,000 XTO Energy Inc. 07/08/09, 0.60% 599,930 1,000,000 Integrys Energy Group, Inc. 07/09/09, 0.75% 999,833 1,000,000 General Mills, Inc. 07/10/09, 0.30% 999,925 500,000 Kraft Foods Inc. 07/10/09, 0.32% 499,960 1,050,000 Wisconsin Energy Corporation 07/10/09, 0.40% 1,049,895 650,000 Clorox Company (The) 07/13/09, 0.50% 649,892 530,000 XTO Energy Inc. 07/15/09, 0.60% 529,876 630,000 Wisconsin Energy Corporation 07/17/09, 0.45% 629,874 600,000 General Mills, Inc. 07/20/09, 0.40% 599,874 850,000 XTO Energy Inc. 07/20/09, 0.55% 849,753 775,000 General Mills, Inc. 07/21/09, 0.40% 774,828 1,250,000 Kraft Foods Inc. 07/22/09, 0.37% 1,249,730 700,000 Wisconsin Energy Corporation 07/24/09, 0.45% 699,799 1,000,000 H.J. Heinz Finance Company 08/03/09, 0.40% 999,633 17,927,375 Variable Rate Security - 0.16% 604,464 American Family Financial Services, Inc. 07/01/09, 0.10% 604,464 TOTAL SHORT-TERM INVESTMENTS (Cost: $18,531,839) 18,531,839 TOTAL SECURITY HOLDINGS - 99.88% 372,451,271 OTHER ASSETS, NET OF LIABILITIES - 0.12% 446,656 TOTAL NET ASSETS $372,897,927 % OF NET ASSETS * NON-INCOME PRODUCING As of June 30, 2009, investment cost for federal tax purposes was $322,758,772 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 83,074,804 Unrealized depreciation (33,382,305) Net unrealized appreciation $ 49,692,499 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Quoted Prices $353,919,432 Level 2 - Other Significant Observable Inputs 18,531,839 Level 3 - Significant Unobservable Inputs Total $372,451,271 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/05/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/05/2009 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/05/2009
